DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
1.	A message was left in the voicemail of the attorney for the applicants on August 30, 2021 in order to correct the 112b issues below via examiner’s amendment but no response has been received as of this date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim(s) 27 and 37 are/is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, the expression “about 21 MHz to about 23 MHz” makes the claim language unclear and/or indefinite. Although paragraph(s) [0010] of the specifications for the instant application mention said expression neither the claims, nor the specification, nor the drawings provide any level, degree, threshold, or at least enough information regarding the word “about” in order to determine a degree or level of proximity. 

3. 	Claim(s) 28 and 38 are/is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
“about 21.5 Mhz to about 22.5 MHz” makes the claim language unclear and/or indefinite. Furthermore, said expression and range neither the claims, nor the specification, nor the drawings provide any level, degree, threshold, or at least enough information regarding the word “about” in order to determine a degree or level of proximity. 

4. 	Claim(s) 31 and 41 are/is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, the expression “about 30 minutes” makes the claim language unclear and/or indefinite. Furthermore, said expression neither the claims, nor the specification, nor the drawings provide any level, degree, threshold, or at least enough information regarding the word “about” in order to determine a degree or level of proximity. 

Reasons for Allowability / Allowable Subject Matter
5. 	Claims 21-26, 29-30, 32-36, 39 and 40 are allowed. 

6.	The following is an examiner's statement of reasons for allowance:
 
7. 	Regarding claim 21, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
(b) ramping the main magnetic field, Bo, of the MRI system from the first magnetic field strength to a second magnetic field strength in order to shift the Larmor frequency corresponding to the second nuclear spin species into the frequency band of the RF coil; and
(c) acquiring the second data from the second nuclear spin species in the subject using the RF coil tuned to the frequency band when the main magnetic field, Bo, of the MRI system is at the second magnetic field strength.

8.	Claims 22-26, 29-30 and 32 are allowed due to the fact that they further limit and depend on claim 21.

9. 	Regarding claim 33, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
(ii) ramping the main magnetic field, Bo, of the MRI system from the first magnetic field strength to a second magnetic field strength in order to shift the Larmor frequency corresponding to the second nuclear spin species into the frequency band of the RF coil; and
(iii) acquiring the second data from the second nuclear spin species in the subject using the RF coil tuned to the frequency band when the main magnetic field, Bo, of the MRI system is at the second magnetic field strength.

10.	Claims 34-36, 39 and 40 are allowed due to the fact that they further limit and depend on claim 33.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	DESVAUX (Pub. No.: US 2009/0140738) teaches a method (see Abstract) for acquiring magnetic resonance data from different nuclear spin species with a magnetic resonance imaging MRI system (see [0002]-[0003]), the steps of the method comprising: (a) acquiring first data from a first nuclear spin species (see [0048]-[0049] and [0007]) in a subject using the MRI system (see [0002]-[0003]) and a radio frequency RF coil (see Abstract [0047]-[0048]) tuned to a frequency band containing a first Larmor frequency (Fig. 3A, see transmission Larmor frequency f0=700.13. Also see [0051] and [0023]) of the first nuclear spin species (see [0049]) at a first magnetic field strength (Fig. 3A, see transmission Larmor frequency f0=700.13. Also see [0051] and [0023]. The claimed first magnetic field strength is the magnetic field strength of the transmission Larmor frequency f0=700.13. Furthermore, the equation of Larmor frequency is fo = γ Bo, where Bo is the strength of the magnetic field, see http://mriquestions.com/who-was-larmor.html).
b)	Wheeler (Pub. No.: US 2007/0014448) teaches the reconstructing a first image from the first data (Fig. 1, see first image 12. Also see [0017]) and reconstructing a second image from the second data (Fig. 1, see second image 14. Also see [0017]),  wherein the first image depicts the first nuclear spin species and the second image depicts the second nuclear spin species (Fig. 1, see first image 12 and second image 14 that depict the nuclear spins in the form of images. Also see [0017]).
c)	Schoessow (Pub. No.: US 2016/0091578) teaches a method (see title and [0009]) for acquiring magnetic resonance data from different nuclear spin species with a magnetic resonance imaging MRI system (see [0066]), the steps of the method comprising: (a) acquiring first data (see [0066]) from a first nuclear spin species in a subject using the MRI system and a radio frequency RF coil tuned to a frequency band containing a first Larmor frequency of the first nuclear spin species at a first magnetic field strength (the NMR resonance frequency is the Larmer frequency, [0065]; the first frequency range is 38-603 MHz, the first output power is 20-200 W, [0074], [0084], [0088]).

12.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that all the electronic components and the measurement already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867